Citation Nr: 0638421	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-20 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to an initial evaluation in excess of 10 
percent for muscle/tension vascular headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from January 1995 to 
February 2003.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied service connection for 
low back pain and granted service connection for tension 
headaches, evaluated as noncompensable.  A May 2005 rating 
decision assigned the headaches an evaluation of 10 percent, 
effective the date of the grant of service connection.  


FINDINGS OF FACT

1.  The competent medical evidence, overall, shows that the 
veteran has complaints of low back pain but does not have an 
underlying disability for which service connection may be 
granted.

2.  The competent medical evidence, overall, does not show 
that the veteran's muscular/tension vascular headaches have 
resulted in characteristic prostrating attacks occurring on 
an average of once a month over the last several months.


CONCLUSIONS OF LAW

1.  Service connection for a low back condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for muscle/tension vascular headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, 38 C.F.R. § 
124a, Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

As a general matter with respect to each of the veteran's 
claims, the veteran himself is not competent to provide an 
opinion requiring medical knowledge or a clinical examination 
by a medical professional, such as an opinion addressing the 
etiology of a disability or whether a service-connected 
disability satisfies diagnostic criteria.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As a result, the veteran's assertions cannot constitute 
competent medical evidence that he has a current diagnosis, 
or that a service-connected disability warrants an increased 
evaluation.  

Turning to the veteran's service connection claim, service 
connection may be granted if the evidence demonstrates that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The report of a March 2003 VA orthopedic examination notes 
that X-rays taken that day of the lumbar spine were normal.  
The report provides a pertinent diagnosis of complaint of low 
back pain with no objective findings on examination and no 
disability noted.  

The report of a September 2003 VA general medical examination 
provides a diagnosis of strain of the lumbosacral spine, 
moderate in character.  An October 2003 addendum provides 
that X-ray examination of the veteran's lumbosacral spine was 
normal.  In a December 2003 addendum, the examiner stated 
that the veteran had no diagnosis of the lumbosacral spine at 
this time.  With respect to diagnosis, everything recorded 
was past history.

The report of an April 2005 VA neurological examination 
provides that, by history and examination, the examiner saw 
no signs or complaints that could be attributed to 
radiculopathy and low back pain.  The veteran's low back pain 
was simply chronic low back pain of a muscular nature, not 
specifically related to nerve root involvement.  

The report of a May 2005 VA spine examination summarizes that 
the physical examination did not result in any objective 
findings, including neurological signs.  The only finding was 
right trapezius muscle tenderness.  In the past, however, his 
trapezius muscle tenderness was on the left in 2001.  The low 
back pain was also tenderness at the paravertebral muscle 
bilaterally at L3-4.  Again in the past, however, the 
paravertebral muscle pain was on the left, according to the 
medical record.  

An addendum provides that X-ray images of the veteran's low 
back conducted that same day revealed no abnormalities.  
Therefore, there was no clear diagnosis for low back pain 
except back muscle pain.  The muscle pain moved, and 
therefore was a reversible condition.  

The foregoing medical evidence, overall, contains no private 
or VA records demonstrating that the veteran presently 
suffers from a low back condition for which service 
connection may be granted.  

The Board acknowledges that the veteran has complained of low 
back pain during medical examinations and a September 2006 
hearing before the undersigned Veterans Law Judge.  However, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. 
Cir. 2001) ("a 'pain alone' claim must fail when there is no 
sufficient factual showing that the pain derives from an in-
service disease or injury").

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability involving the 
low back.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a low back condition.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Turning to the veteran's increased evaluation claim, 
disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's headaches are evaluated by analogy to 
migraines.  The Rating Schedule provides that migraines with 
characteristic prostrating attacks averaging one episode in 2 
months over the last several months warrant the assignment of 
a 10 percent evaluation.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  Diagnostic Code 8100.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for muscle/tension 
vascular headaches.  The evidence does not show that the 
veteran's headaches result in characteristic prostrating 
attacks occurring on an average of once a month.  Diagnostic 
Code 8100.

VA outpatient treatment reports dated from 2003 to 2005 show 
that the veteran was seen for a variety of complaints, 
including headaches.  

The report of a February 2003 VA general medical examination 
provides that the veteran currently had occipital headaches 
about twice a week, with no nausea or vomiting.  The headache 
was 6/10 in severity and he used a muscle relaxant that 
helped.  Relevant physical examinations were normal.  The 
pertinent diagnosis was chronic headaches, most likely he had 
tension headaches.  

The report of an April 2005 VA examination provides that the 
veteran had muscle tension headaches.  Typically he woke up 
with them and they were gone by the afternoon.  They were not 
a major problem because of the way he could cope with them, 
but they did limit him from physical activity involving the 
head and neck.  The veteran also had tension headaches which 
could occur in the daytime and were less intense.  They were 
inducible by position, typically during computer work.  The 
pertinent diagnoses were muscle tension headaches and tension 
vascular headaches.  

During a September 2006 hearing before the undersigned 
Veterans Law Judge, the veteran testified that he had 
headaches at least five days a week, some of which he thought 
were related to his service-connected cervical dystonia and 
some of which were related to his service-connected 
headaches.  About two times a month he had headaches when he 
woke up that were so bad he did not want to move and did not 
go to work.  

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an increased initial 
evaluation for muscle/tension vascular headaches.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in November 2005 and May 
2006; rating decisions dated in May 2003 and May 2005; a 
statement of the case dated in April 2004; and supplemental 
statements of the case dated in May 2005 and January 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  The May 2006 correspondence to the veteran 
provided Dingess notice.  Simply stated, based on the notice 
already provided to the veteran cited above, a further 
amended notice to the veteran would not provide a basis to 
grant these claims.  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the claims on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      





ORDER

Service connection for a low back condition is denied.

An initial evaluation in excess of 10 percent for 
muscle/tension vascular headaches is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


